             Case 1:20-cv-03654-RC Document 25 Filed 12/22/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

SOUTHERN UTAH WILDERNESS
ALLIANCE, et al.,                                         :
                                                          :
        Plaintiffs,                                       :        Civil Action No.:         20-3654 (RC)
                                                          :
        v.                                                :        Re Document Nos.:         9, 17
                                                          :
DAVID BERNHARDT, et al.,                                  :
                                                          :
        Defendants.                                       :

                                                    ORDER

        This matter comes before the Court on Plaintiffs’ motion for temporary restraining order,

ECF No. 9. Upon consideration of the parties’ briefing and arguments made during today’s

hearing, the Court will temporarily enjoin ground disturbing work to preserve its jurisdiction and

the parties’ interests. The Court agrees with Defendants’ and Intervening Defendant Pure

Helium, LLC’s (“Pure Helium”) 1 argument that Plaintiffs’ motion addresses an agency decision

that has not yet occurred and, as such, there has not yet been final agency action subject to

judicial review. See Pure Helium’s Mem. Opp’n to Mot. TRO at 10–11, ECF No. 19; Defs.’

Mem. Opp’n to Mot. TRO at 14–16, ECF No. 20. Nevertheless, pursuant to the All Writs Act,

28 U.S.C. § 1651, the Court believes it is appropriate to grant temporary relief to preserve the

parties’ interests and this Court’s jurisdiction over claims that will become ripe and then moot

nearly simultaneously absent a temporary injunction. See Astrazeneca Pharmaceuticals LP v.

Burwell, 197 F. Supp. 3d 53, 55–60 (D.D.C. 2016) (outlining schedule to preserve parties’

interests under All Writs Act where “the window for [judicial] review is not only small, but more



1
  For the reasons stated on the record, and because no party objects, the Court grants Pure Helium, LLC’s motion to
intervene as of right.
          Case 1:20-cv-03654-RC Document 25 Filed 12/22/20 Page 2 of 3




or less instantaneous[] with the FDA’s issuance of its decision” (internal quotation marks

omitted)); Trump v. Committee on Ways and Means, 415 F. Supp. 3d 38, 50 (D.D.C. 2019)

(“[T]he Court believes it is appropriate to fashion limited relief under the All Writs Act that will

prevent Mr. Trump’s claims from becoming ripe and then moot almost instantaneously without

notice to him or the Court.”). Defendants and Pure Helium indicated that after the Bureau of

Land Management (“BLM”) issues its decision on the Twin Bridges Bowknot Helium Project,

which is expected to happen on December 23, 2020, ground disturbing work would begin almost

immediately. Pure Helium stated that the initial roadwork would be completed within a week.

As such, the Court has crafted an expedited schedule to allow for Plaintiffs to file a supplemental

complaint, a renewed motion for injunctive relief, and for a further hearing once BLM issues its

decision. This expedited schedule will preserve the Court’s jurisdiction and allow the parties to

litigate all the disputed issues. Accordingly, pursuant to the Court’s authority under the All

Writs Act, is it hereby:

        ORDERED that after BLM issues its decision on the Twin Bridges Bowknot Helium

Project on December 23, 2020, Defendants shall file the authorization papers on the docket; and

it is

        FURTHER ORDERED that Plaintiffs shall be granted leave to file a supplemental

complaint and renewed motion for temporary restraining order or motion for preliminary

injunction on or before December 30, 2020; and it is

        FURTHER ORDERED that Defendants and Pure Helium shall file their responses on or

before January 4, 2021; and it is




                                                  2
           Case 1:20-cv-03654-RC Document 25 Filed 12/22/20 Page 3 of 3




       FURTHER ORDERED that the parties shall appear before the Court by video for oral

argument on January 6, 2021 at 2:00 P.M., instructions for joining the video conference will be

sent by email; and it is

       FURTHER ORDERED that Defendants and Pure Helium are ENJOINED from

performing any ground disturbing activity with respect to the Twin Bridges Bowknot Helium

Project pursuant to any authorization issued by BLM pending the hearing on January 6, 2021 and

this Court’s subsequent decision.

       It is FURTHER ORDERED that Pure Helium’s motion to intervene (ECF No. 17) is

GRANTED.

       SO ORDERED.


Dated: December 22, 2020                                         RUDOLPH CONTRERAS
                                                                 United States District Judge




                                                3
